DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Regarding arguments on page 10 of the Remarks, Examiner notes that obtaining the watermarks is insignificant extrasolution activity, and is not a practical application or significantly more. Furthermore, Examiner notes that the meaning of “credit exposure to media based on an adjusted second decoded timestamp” is not specific, and can be interpreted broadly. For example, crediting exposure to media could be simply incrementing a counter or performing tagging, both of which are mental processes.
Regarding arguments on pages 11-12 of the Remarks, Examiner notes that the limitations that constitute a practical application must be in addition to the limitations that are abstract. In the claims, the timestamp adjustment and the media crediting are abstract ideas, and thus cannot be a practical application. While the arguments show examples of how the invention can be used, the examples are 
Regarding arguments on pages 12-14 of the Remarks, Examiner notes that the BASCOM case included a unique, ordered combination of elements. In contrast, the instant claims recite analyzing watermarks, comparing them, and then adjusting based on the comparison. Unlike in BASCOM, there does not appear to be any unique ordering to the limitations of the claims that elevate the claims beyond the realm of the abstract. However, there is no explanation of how the ordering of the limitations of the instant claims is unique. Rather, Applicant cites to portions of the specification, which also do not appear to teach any unique ordering to the ideas claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-8 and 21-29 are directed to an apparatus, which is a product or article of manufacture, claims 9-16 are directed to a computer readable medium, which is a product or an article of manufacture, and claims 17-20 are directed to a method, which is a process. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, 
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 9, 17, and 21, selecting watermarks, comparing timestamps, adjusting a timestamp, and crediting exposure to the media are mental processes, which are abstract ideas. Receiving watermarks is insignificant extrasolution activity and would not integrate the abstract idea into a practical application, nor constitute significantly more. Integration of generic elements such as processor and memory do not constitute a practical application or significantly more.

Regarding claims 2-3, 10-11, 18-19, and 22-23, using a symbol to supplement a timestamp is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claims 4-5, 7-8, 12-13, 15-16, 20, 24-25, and 27-28, the limitations are further clarifications of the above abstract ideas, without integration into a practical application and without significantly more. 

Regarding claims 6, 14, and 26, determining a time difference, generating a timestamp estimate, and adjusting or supplementing symbols are mental processes, which are abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 29, generating a report and either storing or transmitting it are mental processes, which are abstract ideas, without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Allowable Subject Matter
Claims 1-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Davis et al. (US 2010/0119208 A1) teaches determining source code and time codes . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,129,575 B1 col. 17 line 40 – col. 18 line 5 teaches timestamp comparison and adjusted feed source time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658